Citation Nr: 0200509	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  96-51 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
fracture of the distal fibula with traumatic arthritis of the 
right ankle with 3/4 inch shortening, currently rated 20 
percent disabling. 

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently rated 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from April 1973 to 
May 1976.

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO, in pertinent part, denied 
entitlement to service connection for PTSD, an evaluation in 
excess of 20 percent for residuals of a fracture of the 
distal tibia and fibula with traumatic arthritis of the right 
ankle and 3/4 inch shortening, and an evaluation in excess of 
10 percent for traumatic arthritis of the right knee.

The Board of Veterans' Appeals (Board) observes that the RO 
in June 2001 granted secondary service connection for 
degenerative joint disease of the lumbar spine with an 
initial 10 percent rating.  The RO provided the veteran 
notice of the decision in June 2001.  The record does not, as 
yet, include a notice of disagreement with the initial rating 
or the effective date that the RO has selected.  


FINDINGS OF FACT

1.  Although the veteran claims to have PTSD, the record does 
not include competent evidence of any current psychiatric 
disability.

2.  The manifestations of the disability of the right tibia 
and fibula do not include malunion or ankylosis.  The mild 
atrophy of the right calf muscles, ankle pain and limitation 
of motion of the ankle, shortening of the extremity less than 
11/4 inches and well healed scarring, combined, currently 
produce no more than moderate functional impairment.

3.  The veteran's right knee disability is presently 
manifested by pain with arthritis, no more than slight 
limitation of motion, and no instability or requirement of a 
knee brace or ambulating aid; collectively the manifestations 
produce very minor functional impairment.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107, 7104(c) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f), added 
May 19, 1993, 58 Fed. Reg. 29110 (May 19, 1993), and as 
amended effective March 7, 1997, 64 Fed. Reg. 32,807-32,808 
(June 18, 1999) as amended 61 Fed. Reg. 52700 (October 8, 
1996); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the distal tibia and fibula with 
traumatic arthritis of the right ankle and 3/4 inch shortening 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5262, 5275 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

3.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261, 5262 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's initial claim for VA compensation in 1976 was 
for an injury to the right leg.  The initial VA examination 
showed X-ray evidence of a firm union of an oblique fracture 
of the right tibia at the junction of the middle and lower 
thirds.  The right fibula showed evidence of some bony union 
of a fracture in the lower third.  There was a history of a 
motor cycle accident in 1974 that required several surgical 
procedures for the right lower extremity.  

The examiner reported a depressed and adherent scar of the 
right lower tibia that was slightly tender to palpation.  The 
ankle was described as not remarkable.  The diagnosis was 
residuals of fracture of the right lower leg with 
osteomyelitis.  

The RO in November 1976 granted service connection for 
residuals of a fracture of the right lower leg and a 10 
percent rating under Diagnostic Code 5262.  The RO reviewed 
the service medical records and the VA examination.  The RO 
also granted service connection for a through and through 
gunshot wound of the left foot based upon information 
contained in the veteran's service medical records.  

On VA examination in 1977 the X-ray of the right knee was 
read as normal.  The right ankle showed a healed fracture in 
the lower third of the fibula with evidence of disuse atrophy 
of the ankle.  The right leg showed a firmly united fracture 
of the lower third of the tibia with fragments in 
satisfactory alignment.  The orthopedic examiner noted the 
complaints of right ankle pain and catching, pain and giving 
way of the right knee.  The examiner noted a slight limp of 
the right lower extremity that was 1/2 inch shorter than the 
left.  The scars of the medial surface of the right tibia and 
the lateral malleolus were described as adherent.  

The right knee showed loud crepitation, slight anterior 
instability, full extension and flexion to 130 degrees.  
There was no swelling and he was minus 10 degrees of a full 
squat.  The examiner found right ankle dorsiflexion of 15 
degrees, plantar flexion of 30 degrees and a 25 percent loss 
of inversion and eversion when compared to the left.  The 
right calf was 7/8 of an inch smaller than the left and the 
overall alignment of the right tibia was characterized as 
clinically good.  The diagnoses included residuals of 
fracture of right distal tibia and fibula with traumatic 
arthritis of the right ankle and the right knee secondary to 
the fracture and 1/2 inch shortening of the right lower 
extremity.

The RO in 1977 increased the rating under Diagnostic Code 
5262 to 20 percent for the fracture residuals.  The 
disability was described to reflect the diagnosis from the 
recent examination.  

The rating board found that the veteran had severe disability 
of the right lower extremity but that it would not be better 
served with a prosthesis and that there was no loss of use of 
the foot.  The RO granted service connection for traumatic 
arthritis of the right knee and a 10 percent rating under 
Diagnostic Code 5010.

When VA reexamined the veteran in 1982 for another 
disability, he reported work in hot tar roofing and his 
complaint was of right leg irritation.  VA records indicate 
in 1987 he was hospitalized for the right shoulder and in an 
alcohol treatment unit for alcoholism.

The veteran in February 1996 filed an application with VA for 
individual unemployability benefits.  He reported work since 
1995 as a carpenter and "under ground."  He reported that 
he had last worked full time in February 1996.  He stated in 
part that his right ankle swelled, and that he could not walk 
on the shorter right leg.  He also wrote "P.T.S.D." on the 
application form.  

The RO in March 1996 sent the veteran a development letter 
directed to his PTSD claim.  Also in early 1996, the 
veteran's most recent employer advised VA that he performed 
work as a construction laborer since late 1995, that no 
concessions were made on account of disability and that they 
were unaware of any time lost in the last year due to 
disability.  The RO also received his record of service 
contained in his military personnel records.

The VA examination in 1996 noted complaints of knee and right 
ankle pain and ankle swelling on prolonged ambulating, 
standing or activity.  Standing, walking or climbing stairs 
reportedly exacerbated the right knee pain, described as 
progressive over several years.  He also reported occasional 
swelling of the knee.  The examiner noted the veteran worked 
as an underground cable layer and the requirement to 
regularly lift 50 pounds caused him some difficulty.  He 
reported his various problems caused him to miss work quite 
often.  He rated his ankle pain as worse than the knee.  The 
examiner noted the past history was remarkable for a poly-
substance abuse and that the veteran took no medications.  

The examiner reported no effusion of the knee, right knee 
osteophyte changes, severe right medial joint line pain, and 
pain over the palpation of the patella and tenderness over 
the medial and lateral face of the patella.  There was 
significant crepitus with flexion and extension as well as 
with patellar glide at the patellofemoral joint.  There was 
no apprehension with patellar subluxation.  The range of 
motion was 0-110 degrees with pain in extreme flexion and 
extension.  The ligament examination showed stable anterior 
and posterior cruciate ligaments and no laxity with varus and 
valgus stresses.  Other tests produced pain.  The right lower 
limb measured 3/4 of an inch shorter that the left.  

Regarding the right leg and ankle, the examiner found 
approximately 10 degrees of varus deformity of the right 
distal tibia, a 15 cm. scar at the old fracture site, 
tenderness to palpation over the anterior aspect of the ankle 
joint and over the medial and lateral areas corresponding to 
the subtalar joint.  The veteran had pain with inversion and 
eversion stresses to the subtalar joint and pain in the 
anterior aspect of the ankle joint with dorsiflexion and 
plantar flexion.  The examiner stated there was no 
significant laxity appreciated with inversion, eversion or 
drawer test.  The examiner reported right ankle dorsiflexion 
of 0 degrees, plantar flexion of 30 degrees and significantly 
limited (not stated in degrees) inversion and eversion.

The examiner's impression included degenerative arthritis of 
the knees with severe limitation of function and varus 
deformity of the distal tibia, post-traumatic degenerative 
changes in the right ankle and subtalar joint and significant 
limitation of function of the right lower extremity secondary 
to pain.

The radiology reports were interpreted as showing no change 
in the distal tibia and fibular healed fractures secondary to 
trauma, stable subtalar joint space changes as described and 
stable post-traumatic changes of the distal tibia, fibula and 
subtalar space as described.  The reports had been read as 
showing sclerosis, subtalar degenerative narrowing and 
fracture deformity of the distal tibia. There was post-
traumatic change in the subtalar space and stable sclerosis 
and osteophyte formation.  For the right knee there was no 
evidence of fracture or dislocation, there was femoral tibial 
narrowing and narrowing of the femoral patellar space and 
medial and lateral chondrocalcinosis.   

In April 1996 the RO received the veteran's reply to the PTSD 
development letter.  He wrote that in 1974 he was shot in the 
left foot when his weapon accidentally fired.  He recalled 
that in 1979 he had a motorcycle accident, had many 
operations and was told he might lose the leg.  He stated 
that he saw several men die on the hospital ward and that he 
saw a friend of his come on the ward "cause he hung himself 
over his girlfriend."  He recalled a man on the ward having 
a shotgun wound of the chest.  The veteran also stated that 
he saw a picture of an officer burned in an aircraft crash 
who had his arms and legs cut open because of swelling.  The 
veteran recalled that when he was hospitalized in service he 
was mostly confined to his bed.  

The RO in late 1996 denied service connection for PTSD.  The 
rating board noted that the claim would be reconsidered if 
the veteran provided medical evidence and a detailed 
description of stressful experiences.  The RO denied rating 
increases for the right knee and the right tibia and fibula 
fracture residuals.  The RO rated traumatic arthritis of the 
right knee as 10 percent under Diagnostic Codes 5010-5257.  
The rating board explained that the limited motion or 
instability was not sufficient for the next higher 
evaluation.  As for the disability of the tibia and fibula, 
the rating board found that marked disability of the ankle 
was not shown.  The veteran was furnished a copy of the 
rating decision.

VA records show he was hospitalized for five days in July 
1996 for dehydration.  The veteran asked for a copy of this 
report at the time he requested assistance for rehabilitation 
training based on a physician's advice to change his type of 
work.  He disagreed with the rating decision regarding the 
right knee and leg, and PTSD.  In his appeal, he linked 
stress to the time he was hospitalized and being told he was 
going to lose his leg.  He also mentioned knee pain most of 
the time and problems from the shortened leg.

A VA report of contact in late 1997 noted the veteran worked 
at a VA medical center as a work study student.  VA obtained 
an orthopedic examination early in 1998 wherein the veteran 
was noted as stating the knee and ankle pain had not changed 
much in the previous two years since last examined.  

He reported intermittent discomfort around the right knee, no 
history of locking and occasional swelling, and that he heard 
noises especially when walking up and down stairs.  It was 
reported he no longer worked as an underground cable layer 
and that he currently was on a VA work-study program to 
become a respiratory technician.  The examiner noted as an 
update that the veteran was probably overall in less 
discomfort now as he could control his activity level and had 
less pain now that he was not a laborer.  He reportedly did 
not use over the counter Tylenol every day and had "Plus 
minus" use of the right shoe lift.  The examiner stated that 
he reviewed the previous examination with the veteran.

The examiner reported that the veteran did not appear in 
acute distress and that he moved around normally in the 
examining room.  The manual testing of the lower extremity 
muscles was essentially normal with normal extensor hallucis 
strength.  The distal tibia scar was described as benign, 
well healed and adherent.  There was a 3/8-inch shortening of 
the right leg and 3/8 inch atrophy of the right mid calf.  
The right knee had a full range of motion and it was stable.  
The right ankle range of motion lacked about 5 degrees to 
neutral going down to 20 degrees of plantar flexion.  There 
was 0 degrees of inversion and eversion.  The veteran was 
able to heel and toe walk normally.  The examiner reviewed 
the X-rays from 1996 and noted they showed old trauma changes 
in the right distal tibia and fibula, degenerative changes in 
the right ankle, sclerosis and narrowing and post-traumatic 
arthritis of the right knee.

In summary, the examiner stated the veteran had loss of 
motion of the right ankle especially in dorsiflexion, some 
plantar and certainly subtalar, secondary to post-traumatic 
degenerative arthritis in the ankle.  The examiner 
characterized the right calf atrophy as mild.  Regarding the 
right knee, the examiner added that the examination showed 
full range of motion, with no increase in mid patellar 
circumference and some crepitus with active flexion and 
extension of the knee.

The record shows that the veteran in mid 2000 asked the RO 
for a statement regarding his disability compensation since 
he was applying for a job at a VA hospital.  


When VA conducted another orthopedic examination late in 2000 
it was reported that he was a full time respiratory therapist 
with VA.  He complained of right ankle and right lower leg 
pain, and reported that he could go without pain for a few 
days.  It was reported that he wore a shoe lift on the right, 
had limited ankle motion, foot numbness and related weakness 
and fatigability to pain.  He reportedly was not aware of any 
limp being present on normal or repeated use.  The examiner 
stated the claims file was reviewed.

On examination the lower tibia scar was again described as 
well healed with light soft tissue loss in the area. The 
other scar on the lower leg behind the lateral malleolus was 
also described as well healed.  He had no limp ambulating 
with his shoes on and a slight limp on the right when 
ambulating with his shoes off.  He had tenderness about the 
medial face of the lower half of the tibia and he had normal 
capillary circulation.  The leg length discrepancy was 
characterized as approximately 1/2 inch.  The right lateral 
malleolus and mid foot were slightly larger than the left, 
and there was a complaint of dullness about the lateral ankle 
and anterior to the medial scar.  The right ankle range of 
motion was 3-5 degrees of dorsiflexion and 35 degrees of 
plantar flexion.  

The examiner's discussion noted the post-traumatic arthritis 
of the ankle and shortening of the extremity.  The examiner 
characterized the functional impairment as moderate with an 
approximately 15-degree loss of dorsiflexion of the ankle.  
The record shows that VA sent the veteran a letter in early 
2001 to have him identify any additional evidence to support 
his claim.

When the same VA physician examined him early in 2001, it was 
noted he remained employed with VA.  The veteran complained 
of a limp with normal and repeated use and pain-related 
weakness, fatigability, decreased range of motion and 
occasional swelling of the right ankle if he is on his feet 
much time.  Regarding the right knee, it was reported that he 
had pain and used no brace or ambulating aids.  




The examiner stated that the veteran wore shoes without a 
lift and had a slight limp when ambulating.  He had slight 
tenderness of the tibial distal third, two well-healed scars 
with slight tissue loss under the anteromedial scar and 
normal capillary circulation.  The right malleolus measured 
one inch larger than the left.  The range of motion of the 
right ankle was dorsiflexion of 5 degrees and plantar flexion 
of 35-40 degrees.  

Regarding the right knee, the examiner found no tenderness to 
palpation, stable lateral and cruciate ligaments, negative 
tests and no effusion.  On palpation with active motion there 
was occasional rubbing when extending the knee.  The range of 
motion was 0-140 degrees.  The examiner reviewed X-rays after 
the examination.  

The examiner reported old healed fractures of the right tibia 
and fibula with moderate post-traumatic arthritis of the 
ankle.  The examiner stated that, including the ankle, the 
functional impairment was rated as moderate with decreased 
range of motion of 15 degrees in dorsiflexion and to 5 
degrees in plantar flexion.  Regarding the right knee, the 
examiner reported tricompartmental degenerative joint 
disease, very minor functional impairment with 5 degrees loss 
of flexion. 

The RO in June 2001 continued the previously assigned 10 and 
20 percent ratings.  In the supplemental statement of the 
case issued in June 2001 the RO noted that for the knee, 
slight limitation of motion and no significant functional 
impairment, did not support a higher evaluation.  The RO 
advised the veteran that no new evidence had been submitted 
regarding PTSD since he was issued a statement of the case.  
The RO determined that the two recent examinations did not 
show severe impairment from the fracture of the tibia and 
fibula, and noted that the functional impairment was 
characterized as moderate.  The RO letter in October 2001 
advised the veteran that his appeal was being transferred to 
the Board and explained the procedures to submit additional 
evidence.


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.  


In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VA may 
issue regulations clarifying the types of activities that 
will be considered to fall within the scope of the term.  
VAOPGCPREC 12-99.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), (effective prior to March 7, 
1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) as amended 
effective March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 
1999).



If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. 

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations. 
Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  See VAOPGCPREC 23-97; see also 
VAOPGCPREC 9-98.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  
Johnson (Brenda) v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.


Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5257.

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  38 C.F.R. § 4.71a; Diagnostic Code 5258.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  38 C.F.R. § 4.71a; 
Diagnostic Code 5260.




Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion of 140 degrees and extension of 0 degrees. For the 
ankle, it is dorsiflexion 0 to 20 degrees and plantar flexion 
0 to 45 degrees. 38 C.F.R. § 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  38 C.F.R. § 4.71a; Diagnostic 
Code 5256.

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent.  38 C.F.R. § 4.71a; Diagnostic Code 5262.  

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent.  
Diagnostic Code 5271.


Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent.  Diagnostic Code 
5274.

The ratings for shortening of bones of the lower extremity 
are the following: Over 4 inches (10.2 cms.) 60 percent. 
3\1/2 to 4 inches (8.9 cms. to 10.2 cms.), 50 percent. 3 to 
3\1/2 inches (7.6 cms. to 8.9 cms.) 40 percent. 2\1/2\ to 3 
inches (6.4 cms. to 7.6 cms.) 30 percent. 2 to 2\1/2\ inches 
(5.1 cms. to 6.4 cms.) 20 percent. 1\1/4\ to 2 inches (3.2 
cms. to 5.1 cms.) 10 percent. Note: Measure both lower 
extremities from anterior superior spine of the ilium to the 
internal malleolus of the tibia. Not to be combined with 
other ratings for fracture or faulty union in the same 
extremity.  Diagnostic Code 5275.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding contrary to the 
provisions of 38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) recently codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence in 
establishing service-connection for PTSD or rating increases 
exists, or was brought to the attention of the RO or the 
Board but not requested.  The RO notified the appellant of 
the evidence needed to substantiate the claims by virtue of 
rating decisions, a statement of the case, and other 
pertinent correspondence, in particular the supplemental 
statement of the case, that discussed the evidence considered 
since the initial decision on appeal, and requests for 
assistance in development of evidence to support his claims.  
The appellant was afforded the opportunity to submit 
arguments in support of the claims, and in fact did so.  He 
declined a personal hearing.

The appellant was afforded the opportunity to identify 
outstanding evidence crucial to the claims through RO 
correspondence.  He did not advise the Board or the RO that 
anyone treated him for PTSD or recommended that he seek such 
treatment.  He did not identify any treatment for the right 
lower extremity.

Further, he received several comprehensive VA examinations 
that collectively include substantial information that will 
permit an informed determination of the claims for increase.  
For reasons that will be apparent, there is no requirement to 
examine him for PTSD before a determination can be made.  

The March 1996 development letter asked him to provide 
evidence of PTSD treatment either through VA or private 
sources.  He did not identify any treatment when he responded 
by recalling events in service that he considered stressful.  
Nor does the record show he identified pertinent evidence in 
response to the RO letter seeking it early in 2001.  Also the 
VA examiner in 1996 noted poly-substance abuse by history 
only, and no reference was made to any current psychiatric 
disability or pertinent medication.  

Subsequent examinations were also unremarkable for any other 
indication of such treatment.  The statement of the case and 
rating decision advised him of the evidence needed to support 
the PTSD claim.  In response, his substantive appeal recalled 
stress of having lived in a hospital almost a year and heard 
how he would lose the leg.  Again focusing on past events 
without any comment or argument regarding current 
manifestations or referring to treatment having been provided 
or recommended.

Further, he did not identify any treatment for the knee and 
leg as crucial but not obtained.  The RO advised him through 
the statement of the case, supplemental statement of the case 
and rating decisions what evidence it considered in each 
instance.  The RO also had reexaminations in order to 
accurately evaluate the functional impairment and invited him 
to identify pertinent records. 

Thus, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claims has 
been identified and obtained.  The Board finds that VA can 
provide no further assistance that would aid in 
substantiating the claims.  There have been comprehensive 
examinations.  The Board asked the veteran to assist, and he 
has offered assistance through his correspondence, which did 
not indicate he had outstanding records regarding PTSD or the 
right lower extremity.  No additional evidence was submitted 
to the Board after the RO transferred the case. 

As a result, the Board believes the record is complete to the 
extent possible.  The veteran has not mentioned any relevant 
evidence that exists but not already obtained that would be 
crucial in the claims.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

The RO developed the claim conscientiously and sought to 
obtain information from various sources that would be 
helpful.  No other relevant but outstanding records have been 
mentioned to warrant expenditure of additional adjudication 
resources.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992). 

The veteran has not disputed that VA has completed the 
development required.  See Dixon v, Gober, 14 Vet. App. 168, 
173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate his claims, and has assisted him through seeking 
information and providing him with information.  The Board 
has not overlooked the recently published VA regulations that 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  However, these provisions do not provide any 
rights other than those provided by the VCAA, including the 
circumstances when examination is required.  Section 
3.159(c)(4) which implements section 5103A(d) of the VCAA 
provides that competent evidence of disability is necessary, 
albeit insufficient to decide the claim, before an 
examination will be provided.  Here there is no competent 
evidence, lay or medical, of any currently diagnosed 
psychiatric disability including PTSD or evidence of 
persistent recurrence of symptoms. 

As noted previously, his statements regarding claimed PTSD do 
not elaborate on persistence, but recall past events he 
claims were stressful.  The RO advised him of the reasons the 
claim was denied and he has not responded with any 
information that suggests medical evidence relevant to the 
claim exists.  In view of the foregoing, the Board finds that 
the appellant will not be prejudiced by its actions, and that 
a remand for the RO to adjudicate his claims under the new 
law would only serve to further delay resolution of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


Service connection for PTSD

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. 

Here, the veteran does not currently have a diagnosis of PTSD 
although he reported having experienced stressors during 
service.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  
YR v. West, 11 Vet. App. 393 (1998) holds that to establish 
service connection for PTSD, an opinion by a mental health 
professional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of the 
stressor.  However here the question is whether the 
disability exists not whether the alleged stressor occurred.  

The Board will point out for the veteran's information that 
the recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors which the veteran has not 
mentioned.  Also in Cohen it was pointed out that the 1996 
amending of VA rating criteria pertaining to mental disorders 
included adoption of the nomenclature of DSM-IV (American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, 1994), and that § 3.304(f) 
did not specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.  

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 CFR 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  See Hart v. 
West, 14 Vet. App. 1 (2000) noting that VA regulations as 
amended in 1996 adopted this nomenclature which provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been exposed to a traumatic event in which 
they experienced, witnessed, or was confronted with an event 
or events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response must have involved intense 
fear, helplessness, or horror. 

The record shows the veteran was not afforded a VA 
examination and the Board has advised him of the reasons for 
not finding any breach of the duty to assist in this case.  
No record was mentioned that reported a PTSD diagnosis or 
categorized a PTSD diagnosis as possible.  

The veteran did not indicate he had support for a PTSD 
diagnosis from any clinician who, for example, had conducted 
an interview or found test results valid for that disorder.  

The evidentiary record shows that prior to the claim in 1996 
there was no indication in the record of current PTSD or the 
diagnosis as equivocal or possible.  A diagnosis of PTSD 
meeting established criteria is an essential element to 
establish service connection as is current existence of the 
disability.  The Board is bound by the regulations and the 
implied standard of proof for service connection under 
section 3.304(f).  See for example Patton v. West, 12 Vet. 
App. 272, 280 (1999).  The record does not include a current 
diagnosis of the disorder or any psychiatric disability.  

Although the question of a stressor's existence remains an 
adjudication determination, the issue here is the current 
existence of PTSD, which is a medical determination.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
Fossie v. West, 12 Vet. App 1 (1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  The Board finds, for the reasons 
discussed below, the evidence preponderates against service 
connection; thus, it does not require application of the 
benefit of the doubt rule.  See for example the discussion in 
Patton, 12 Vet. App. at 280-82 and in Cohen, 10 Vet. App. at 
142-43 and Gaines v. West, 11 Vet. App. 353, 358-60 (1998).

The benefit-of-the-doubt rule in 38 U.S.C. § 5107(b) applies 
here in the same manner as to any other determination 
material to resolution of a claim for VA benefits.  However, 
a veteran is still required to show evidence of a current 
disability and a link between that current disability and 
service.  See Kessel v. West, 13 Vet. App. 9, 17-19 (1999) 
(noting the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999).  

Where the determinative issue involves causation, nexus or a 
medical diagnosis, as is the case in the veteran's claim, 
competent medical evidence is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
lay opinion because he is not a medical health professional 
and does not constitute competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
his lay assertion on a matter of medical causation or 
etiology would not be entitled to any favorable weight in the 
merits adjudication. 

The Board has noted the material provided by the veteran in 
support of the claim.  The record shows that he was 
hospitalized many years ago for alcoholism.  However, he has 
not referred to this or any other VA record as support for 
his PTSD claim.  The several VA examinations collectively did 
not mention PTSD and he has not argued there is a medical 
basis at any time for the diagnosis of PTSD.  

In view of this evidence, the Board is left with the belief 
that the veteran has not met the essential criteria for a 
favorable result.  The record does not have current medical 
evidence to suggest PTSD, which is a critical element to 
establish entitlement to service connection and essential to 
go forward with additional development.  See for example 
Savage v. Gober, 10 Vet. App. 488 (1997) for a discussion of 
an exception to the general rule of Caluza, recently 
clarified in Voerth v. West, 13 Vet. App. 117 (1999).  See 
Brammer, Rabideau and Kessel, all supra.

The veteran's own opinions and statements will not suffice.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, one is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical diagnosis 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran has a current diagnosis or 
disability of PTSD.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

Thus the Board concludes there is currently no credible 
support for the diagnosis of PTSD currently under the 
applicable diagnostic criteria, which is a critical element 
that must be present to support the claim.  



Accordingly the appeal is denied as, for reasons stated, the 
Board finds there is no competent evidence, lay or medical, 
that the veteran has PTSD or persistent recurring symptoms.  
Thus, an examination is not necessary to make a decision in 
the claim.  See 38 U.S.C.A. § 5103A(d)(West Supp. 2001) and 
66 Fed. Reg. 45626-45628, 45631 (Aug. 29, 2001) which 
discusses this section of the VCAA and its implementing 
regulation to be codified at 38 C.F.R. § 3.159(c)(4).


Increased ratings for residuals of fracture of the right
 tibia and fibula and disability of the right knee.

As noted previously, the Board is satisfied that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
claims.  The veteran has been provided comprehensive 
evaluations in connection with the claim.  

The RO had examiners address the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and comment on the extent of functional 
loss as discussed in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  It was the holding in Johnson (Brenda) v. Brown, 9 
Vet. App. 7, 10 (1996), that functional loss due to pain will 
be rated at the same level as the functional loss where 
motion is impeded.

The record reflects that the veteran did report for the 
examinations and that they were comprehensive and addressed 
relevant rating criteria.  The medical examinations include 
sufficient detail regarding the disability of the right knee 
and the residuals of fracture of the right tibia and fibula 
to apply current rating criteria.  They are considered the 
best evidence for an informed determination of the veteran's 
current impairment.  Nothing more recent or as comprehensive 
in evaluating the disabilities since the VA examination in 
2001 has been mentioned.  The RO has provided the veteran 
with an acceptable statement of the applicable law and 
regulations for the respective ratings.


Right Knee

The separate rating for component of the right knee 
disability, if they exist, is not pyramiding.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994), see also VAOPGCPRECS 9-98 and 
23-97 authorizing multiple ratings for a disability where 
there is additional disability currently existing 
characterized by different manifestations.  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c). 

The Board finds the facts of this case do not fall within the 
guidelines for consideration of multiple ratings, as it is 
clear that the disability is to be rated on limitation of 
motion criteria since there is no evidence of lateral 
instability or recurrent subluxation.  These are the elements 
required to support a separate rating under Diagnostic Code 
5257.  The RO referred to this Diagnostic Code but disability 
evaluations must be coordinated with functional impairment in 
all instances.  38 C.F.R. § 4.21.  There is no lateral 
instability shown on the 1996, 1998 or 2001 examinations.  As 
lateral instability or recurrent subluxation is not shown 
objectively a rating under Diagnostic Code 5257 cannot be 
considered at this time.  

The Board observes that the RO continued a 10 percent 
evaluation for the right knee based upon the 1996 VA 
examination that did report limited, albeit slight, 
limitation of motion compared to the standardized description 
of knee motion in the rating schedule.  It was 110 degrees 
with crepitus and radiology evidence of arthritis but without 
swelling or effusion.  The examinations in 1998 and 2001 
showed the range of motion was appreciably improved with full 
motion in 1998 and a 5-degree loss on the most recent 
examination as the principal manifestation.  The examiner in 
2001 once again reported no effusion as well as no tenderness 
and no need of a brace or an ambulating aid.

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
not warranted.  The knee symptoms, overall, do appear to more 
closely approximate a level of impairment contemplated in a 
schedular evaluation of 10 percent.  

The rating scheme does not require a mechanical application 
of the schedular criteria, and here applying the rating 
schedule liberally results in a 10 percent evaluation 
recognizing a minimally symptomatic knee, characterized by 
painful motion objectively.  The examiner in 2001 
characterized the functional impairment as very minor.  In 
1998 the examiner felt the veteran had less pain and 
discomfort overall since he was no longer a laborer.  Earlier 
in 1996 an examiner concluded that "significant" crepitus, 
pain with extreme flexion and extension and "severe" medial 
joint line apparently equated with "severe" functional 
impairment.  

The objective examination findings reasonably support a 
conclusion that the veteran's right knee manifestations 
characterize a compensable disability.  The Board observes 
that overall the knee has objectively manifested limitation 
of motion with pain and crepitus.  The intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint would clearly be appropriate 
in the veteran's case and allow for a 10 percent rating under 
38 C.F.R. § 4.59.  

The VA examinations appear to have clearly addressed the 
veteran's complaints and reported objective manifestations 
likely related to the service-connected disability.  The 
statement of functional limitation is pertinent to the 
disability evaluation.  There are three comprehensive 
examinations covering five years and the Board cannot 
overlook the fact that examinations beginning in 1998 found 
demonstrable improvement in the range of motion.  Further, in 
1998 the veteran reported intermittent knee discomfort.  The 
examiner reported "some" crepitus with active motion, 
whereas on the earlier examination it was described as 
"significant".  In 2001 the examiner noted that he did not 
use a brace or ambulating aids.  The examiner also found no 
tenderness or effusion and minimal limitation of flexion in 
concluding the functional impairment was "very minor".  

Limitation of motion criteria under Diagnostic Codes 5260 and 
5261 overall do not warrant a higher evaluation with 
consideration given to the rating factors in 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  The examiner adequately discussed 
these factors in 2001.  

There is no limitation of leg extension and the limitation of 
flexion has served as the basis for the 10 percent rating, 
although the degree of limitation does not support the rating 
without application of the liberalized criteria for rating 
major joints affected by arthritis.  The criteria for 
consideration of a 20 percent rating are not more nearly 
approximated since there is improved range of motion and 
absence of any contributing factors such as disuse or muscle 
atrophy linked to the right knee and no effusion or 
tenderness.  No examiner has reported ankylosis of the knee, 
thereby precluding an evaluation under diagnostic code 5256.

In this case all of the probative evidence does not compel 
the conclusion that a specified higher rating is mandated.  
For example the 1996 examination noted severe functional 
impairment but this is contradicted on reexamination several 
years later where the examiner found very minor functional 
impairment.  The examinations in both instances were 
comprehensive.  There is also the 1998 examination that is 
somewhat less definite in its findings but does include an 
examiner's comment of lessened pain and discomfort in the 
knee on account of a job change.  

Current findings are given preference where adequate and thus 
the facts are clearly distinguished from those in Powell v. 
West, 13 Vet. App. 31 (1999) which clarifies the holding in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  See Bowling 
v. Principi, 15 Vet. App. 1, 15 (2001), noting that in Powell 
reversal regarding a disability rating decision was a limited 
remedy where the facts on adequate examinations provided no 
other permissible view of the evidence.  The more recent 
finding of very minor functional impairment has evidentiary 
support in the slight (5 degree) limitation of flexion.  This 
is substantially improved from the 1996 examination although 
not full motion as reported in 1998.  

Further there was no continuation of "severe" or any 
adjectival description of joint line pain or "significant" 
crepitus which is evidence of improvement from the 1996 
examination.  Other findings of no effusion or tenderness 
also support the conclusion of no increase in disability 
currently.  

Thus the record includes competent evidence that supports 
different permissible views regarding the severity of the 
right knee disability.  See also Johnson (Brenda), 9 Vet. 
App. at 11 holding reversal is the appropriate remedy where a 
finding is contrary to the only permissible view of evidence.  

The Board assigns significant weight to the more recent 
comprehensive examination of 2001 in evaluating the claim for 
increase as it shows a continuation of the improved 
manifestations recorded in 1998.  It is to be given 
precedence over earlier evaluations in a claim for increase 
as it is comprehensive and adequate for rating purposes.  The 
record would reasonably support the finding of very minor 
functional impairment, which does not support an increase at 
this time.  See Powell, 13 Vet. App. at 35; Bowling, 15 Vet. 
App. at 10-11.  

Right Ankle

Regarding the impairment of the tibia and fibula, the Board 
notes initially that the record does not show nonunion of the 
fractures which is the essential element for consideration of 
a 40 percent rating under Diagnostic Code 5262.  Further, no 
examiner reported ankylosis of the right ankle to permit the 
application of Diagnostic Code 5270.  Nor does the record 
show any objective assessment that suggests loss of use of 
the foot which could allow for a 40 percent rating.  See 
Diagnostic Code 5167.  

According to the several examinations, the disability 
produced right ankle manifestations as the fractures occurred 
in the distal portion.  The incremental ratings under 
Diagnostic Code 5262 for malunion range from 10 to 30 
percent, although the descriptive adjectival terms do not 
provide bright lines of demarcation between the available 
incremental ratings.  It would be pyramiding to assign 
multiple ratings based on limitation of motion of the ankle 
and ankle disability from impairment of the tibia and fibula 
since, in view of the findings on the several comprehensive 
examinations, the same manifestations would be evaluated.  
The disability of the right knee is secondary and is 
separately rated. 38 C.F.R. § 4.14.  




Although he has shortening of the right lower extremity, the 
shortening is less than the minimum necessary for a 
compensable rating according to the rating scheme.  38 C.F.R. 
§ 4.31.  Nor is a compensable rating supported for the 
residual scars in view of the description given on the 
several VA examinations.  See Diagnostic Codes 7803 and 7804.  
Thus the rating under Diagnostic Code 5262 appear the most 
appropriate scheme to evaluate the functional impairment.  
38 C.F.R. § 4.21, see also Diagnostic Code 7805.

The Board observes that the RO continued a 20 percent 
evaluation based upon the 1996 VA examination that did report 
limited motion compared to the standardized description of 
ankle motion in the rating schedule.  That rating is now 
protected.  The examiner noted pain, characterized inversion 
and eversion movements as significantly limited but found no 
significant laxity.  This examiner felt the disability of the 
knee and ankle produced "significant" limitation of 
function in the right lower extremity.   

The examination in 1998 showed the range of motion was 
somewhat less than recorded previously and the examiner 
characterized the right calf atrophy as mild.  There was no 
reference to instability of the ankle or need of a brace.  
The examiner opined that the veteran's change in activity 
level probably resulted in less discomfort.  The VA examiner 
in 2000 again noted the complaint of pain that was reportedly 
was not present daily and found well healed scaring.  

This examiner opined that "moderate" functional impairment 
resulted from the disability with limited plantar and 
dorsiflexion.  Again there was no reference to the need of a 
brace or an ambulating aid.  This examiner in 2001 reported 
range of motion in dorsiflexion and plantar flexion that was 
consistent with the previous examination.  Both reports 
showed this motion was improved from earlier examinations in 
the appeal period and healed scarring.  The examiner in 2001 
once again concluded there was "moderate" functional 
impairment.

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
not warranted.  The manifestations, overall, do not appear to 
more closely approximate a level of impairment contemplated 
in a schedular evaluation of 30 percent under Diagnostic Code 
5262 that recognizes "severe" disability.  The rating 
scheme does not require a mechanical application of the 
schedular criteria, and here applying the rating schedule 
liberally results in a 20 percent evaluation recognizing 
moderately disabling fracture residual, characterized by 
painful motion objectively limited.  

The examiner in 2000 and 2001 characterized the functional 
impairment as moderate.  In 1998 the examiner felt the 
veteran had less pain and discomfort overall since he was no 
longer a laborer.  Earlier in 1996 regarding the fracture 
residuals, the examiner did not find significant laxity, and 
did not characterize pain as "severe" in describing the 
objective findings and concluding there was "significant" 
functional impairment.  

The objective examination findings reasonably support a 
conclusion that the veteran's disability, overall, with 
objectively manifested limitation of motion and pain is 
appreciably disabling.  The current 20 percent evaluation is 
consistent with the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.  

The VA examinations appear to have clearly addressed the 
veteran's complaints and reported objective manifestations 
likely related to the disability.  The statement of 
functional limitation is pertinent to the disability 
evaluation.  There are several comprehensive examinations in 
this appeal period, and the Board cannot overlook the fact 
that examinations after 1996, collectively, found 
demonstrable improvement.  

Further, in 1998 the examiner noted essentially normal muscle 
strength in finding mild atrophy of the calf muscles.  In 
2000 and 2001 the examiner did not report or suggest a need 
for an ankle brace or ambulating aids as a result of the 
impairment from the fracture residuals.  

The examiner also found improved range of motion as evidenced 
by the reported dorsiflexion and plantar flexion compared to 
the standard values.  On both occasions the examiner 
concluded the functional impairment was "moderate" after 
being made aware of the veteran's complaints of limited 
function.  

Limitation of motion criteria under Diagnostic Code 5271 
overall do not warrant a higher evaluation with consideration 
given to the rating factors in 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  The examiner adequately discussed these factors in 
2000 and 2001.  The examiner noted the limitation of motion 
of the ankle in concluding there was moderate functional 
impairment.  The examiner did not find marked limitation of 
motion, which in any event would correspond to no more than a 
20 percent evaluation.  The criteria for a 30 percent rating 
are not more nearly approximated since there is improved 
range of motion and muscle atrophy which is described as no 
more than mild and not accompanied by objectively reported 
muscle weakness.  No examiner has reported ankylosis of the 
ankle, thereby precluding an evaluation under diagnostic code 
5270.

In this case all of the probative evidence does not compel 
the conclusion that a specified higher rating is mandated.  
For example the 1996 examination noted "significant" 
functional impairment, but this is contradicted on 
reexamination several years later where the examiner found at 
most "moderate" functional impairment after two 
examinations.  The examinations in 1996, 2000 and 2001 were 
comprehensive.  There is also the 1998 examination that is 
somewhat less definite in its findings but does include an 
examiner's comment of lessened pain and discomfort on account 
of a job change.  As noted previously, in a claim for 
increase current findings are given preference where adequate 
and here the facts are clearly distinguished from those in 
Powell, supra.  See also Francisco and Bowling, supra. The 
facts on adequate examinations provided another permissible 
view of the evidence as to the current level of disability.  
The more recent finding of moderate functional impairment has 
evidentiary support in the limitation of motion as discussed 
by the examiner in 2000 and 2001.  This is substantially 
improved from the 1996 examination although not full motion.  

Further the examiner in 1996 did not use adjectival terms 
such as "severe" or "significant" in describing the 
objective findings for the fracture residuals as reported 
regarding the right knee.  The Board finds it significant 
that there is no recommendation for an ankle brace or 
ambulating aid, and concludes this suggests no current 
increase in the disability.  Thus the record includes 
competent evidence that supports different permissible views 
regarding the severity of the right tibia and fibula fracture 
residuals.  See also Johnson (Brenda), supra as there is 
clearly more than one permissible view of evidence.  

The Board assigns significant weight to the most recent 
comprehensive examinations in evaluating the claim for 
increase as both show improved manifestations from those 
recorded in 1996.  They are given precedence over earlier 
evaluations in a claim for increase, as they are 
comprehensive and adequate for rating purposes.  The record 
would reasonably support the finding of no more than moderate 
functional impairment, which does not support an increase at 
this time.  

In summary, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds that the 
evidence viewed objectively more nearly approximates the 
criteria for no more than a 10 percent evaluation for the 
right knee and a 20 percent evaluation for residuals of the 
fracture of the right tibia and fibula.  The examiner's 
characterization of functional impairment in 1996 is noted 
but that alone does not mandate a higher evaluation in view 
of the equally comprehensive assessments several years later 
showing improved disability that was felt to produce very 
minor impairment of function of the knee and moderate 
impairment for the other disability of the right lower 
extremity.  38 C.F.R. §§ 4.1, 4.2.


Extraschedular consideration.

The RO considered this as well in the adjudication of the 
increased rating claims and advised the veteran accordingly 
through the statement of the case and supplemental statement 
of the case.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  

In this case the RO determined the criteria had not been met 
for the purpose of referral of the veteran's case to the 
Director for review.  Thus there is no prejudice by a ruling 
on this phase of the claim for increase.  VAOPGCPREC 6-96.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  The Board does not find the veteran's disability 
picture regarding the right lower extremity to be unusual or 
exceptional in nature as to warrant referral of his case to 
the Director for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board will note that the right knee and 
the tibia and fibula fracture residuals have not been shown 
to markedly interfere with employment, or to require frequent 
inpatient care.  The record shows that the veteran was able 
to work in as a laborer for several years and more recently 
has maintained employment as a respiratory therapist.  His 
former employer reported no time lost or special 
consideration for disability in his work as a construction 
laborer and he has not reported the disabilities interfere 
with his current work.  

Having reviewed the record with the extraschedular mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the distal tibia and fibula with 
traumatic arthritis of the right ankle and 3/4 inch shortening 
is denied. 

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



